EXHIBIT 10.3

Special Bonus Program for Key Management for 2003

WHEREAS, the Company desires to incentivize key management during 2003, which
the Committee expects to be a year of significant restructuring of the U.S.
airline industry; and

WHEREAS this Committee recognizes that, based on the financial budget adopted by
the Board of Directors and the Budget adopted by this Committee for the
Executive Bonus Performance Award Program, and based on the structure of the
Executive Bonus Performance Award Program, it is unlikely that any bonus
payments will be made to key management of the Company thereunder even if the
financial performance of the Company significantly exceeds expectations, in
light of the continuing effect on the Company of the terrorist attacks of
September 11, 2001 and subsequent events outside the control of management of
the Company; and

WHEREAS, the compensation structure of the Company is such that incentive
payments, such as bonuses, are designed to constitute a significant amount of
total compensation for participants in the Company's Executive Bonus Performance
Award Program; and

WHEREAS, this Committee deems it advisable and in the best interests of the
Company and its stockholders to incentivize key management to deliver the best
performance possible for the benefit of the Company's stockholders during 2003;

NOW THEREFORE, BE IT RESOLVED, that this Committee, acting pursuant to its
authority under its charter and the Company's Incentive Plan 2000, hereby adopts
a special bonus program for 2003, which this Committee shall administer, for
participants in the Executive Bonus Performance Award Program, which special
bonus program will provide each such participant a Performance Award (under and
subject to the terms of the Company's Incentive Plan 2000, including the
limitations on the maximum value of awards contained therein) consisting of an
opportunity to receive a cash bonus payment with respect to 2003 based on the
following performance measures, in the amount of the highest of (1) 75% of the
participant's base salary earned during 2003 if the Company achieves a Number 2
Ranking in EBITDAR Margin for 2003 (as such capitalized terms are defined in and
their components adjusted pursuant to the Company's Long Term Incentive
Performance Award Program, as amended ("LTIP"), but determined by considering
the performance period to consist solely of 2003), or (2) 100% of the
participant's base salary earned during 2003 if the Company achieves a Number 1
Ranking in EBITDAR Margin for 2003 (as such capitalized terms are defined in and
their components adjusted pursuant to the LTIP, but determined by considering
the performance period to consist solely of 2003), or (3) 125% of the
participant's base salary earned during 2003 if the Company achieves a positive
net income with respect to at least two fiscal quarters of 2003, as reflected on
the regularly prepared and publicly available statements of operations of the
Company and its consolidated subsidiaries prepared in accordance with generally
accepted accounting principles, and the Company also achieves a Number 2 or
Number 1 Ranking in EBITDAR Margin for 2003 (as such capitalized terms are
defined in and their components adjusted pursuant to the LTIP, but determined by
considering the performance period to consist solely of 2003), in each case less
any amounts paid with respect to the Company's Executive Bonus Performance Award
Program for 2003; and

RESOLVED, in determining EBITDAR, EBITDAR Margin and whether the Company has
achieved a positive net income with respect to at least two fiscal quarters of
2003 in the event that the Company disposes of a sufficient number of shares of
ExpressJet Holdings, Inc. during 2003 to cause a deconsolidation of the
financial results of ExpressJet Holdings, Inc. and its consolidated subsidiaries
from the financial results of the Company and its consolidated subsidiaries, net
income, EBITDAR and EBITDAR Margin of the Company and its consolidated
subsidiaries shall be, for purposes of such special bonus program for 2003,
determined as if such deconsolidation had not occurred; and

RESOLVED, that participation in such special bonus program for 2003 shall be
evidenced by Performance Awards under the Incentive Plan 2000, that the
performance period for such Performance Awards shall be the year 2003, that
payment of any bonus under such Performance Awards shall be made as promptly as
practicable after the conclusion of 2003, and that the payment of bonuses under
such special bonus program for 2003 will require the advance approval of this
Committee, including the written certification by this Committee of the
satisfaction of the relevant performance measures as described above, which may
be effected at a meeting of this Committee or by an approval form signed by each
member of this Committee; and

RESOLVED, that the interpretation and construction by the Committee of any
provision of the special bonus program, and any determination or action by the
Committee in connection therewith, will be final and conclusive for all
purposes, and each participant's participation in the program will be expressly
subject to the foregoing; that no member of the Committee shall be liable in
connection with the program for any action or determination taken or made in
good faith or upon reliance in good faith on the records of the Company or
information presented to the Committee by the Company's officers, employees, or
other persons (including the Company's outside auditors) as to matters such
member reasonably believes are within such other person's professional or expert
competence; and that if a participant disagrees with any decision,
determination, or action made or taken by the Committee, then the dispute will
be limited to whether the Committee has satisfied its duty to make such decision
or determination or take such action in good faith; and



RESOLVED, that participation in the program by a participant shall terminate
upon such participant's termination of employment with the Company and its
subsidiaries, and no participant shall have any right to continue to participate
in the program or have any vested right to any bonus thereunder (except for
vested rights to bonuses with respect to 2003 if such year has ended prior to an
amendment or termination of the program or prior to such participant's
termination of employment with the Company and its subsidiaries); and



RESOLVED, that participation in the program will not confer any right of future
employment; that the program is not intended to create a pension or welfare
benefit plan and is intended to be exempt from application of the Employee
Retirement Income Security Act of 1974, as amended; and that the program is
unfunded and shall not create, or be construed to create, a trust or separate
fund or funds, and each participant shall be entitled only to look to the
Company for any benefit hereunder, and shall have no greater right than an
unsecured creditor of the Company; and



RESOLVED, that no liability whatsoever shall attach to or be incurred by any
past, present or future stockholders, officers or directors, as such, of the
Company or any of its subsidiaries, under or by reason of the program or the
administration thereof, and each participant, in consideration of receiving
benefits and participating thereunder, shall be deemed to agree to all the terms
and conditions of the program and to expressly waive and release any and all
claims relating to any such liability; and



RESOLVED, that no bonus or other right, title, interest, or benefit under the
program shall ever be assignable or transferable, or liable for, or charged with
any of the torts or obligations of a participant or any person claiming under a
participant, or be subject to seizure by any creditor of a participant or any
person claiming under a participant; that no participant or any person claiming
under a participant shall have the power to anticipate or dispose of any bonus
or other right, title, interest, or benefit under the program in any manner
until the same shall have actually been distributed free and clear of the terms
of the program; that payments with respect to bonuses under the program shall be
payable only to the participant (or in the event of the death of a participant,
any payment due under the program to such participant shall be made to his or
her estate), and that the provisions of the program shall be binding on all
successors and assigns of a participant, including without limitation the estate
of such participant and the executor, administrator or trustee of such estate,
or any receiver or trustee in bankruptcy or representative of the participant's
creditors; and



RESOLVED, that the program shall be construed in accordance with the laws of
Texas, and that the Company shall have the right to withhold from any payment
under the program all applicable federal, state, local and other taxes as
required by law; and

RESOLVED, that the Chief Executive Officer is authorized to notify each person
who is a participant in the special bonus program of the existence and structure
of the special bonus program and the fact that such person is a participant, and
that the appropriate officers of the Company are authorized to execute and
deliver, on behalf of the Company, Grant Documents evidencing such Performance
Awards.